Citation Nr: 1724961	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) secondary to service-connected migraine headaches and due to personal trauma, to include military sexual trauma.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD secondary to service-connected migraine headaches and due to personal trauma, to include military sexual trauma.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric condition, to include depression and PTSD.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently resides with the Atlanta, Georgia RO.  

The Board notes that in February 2009, the Veteran claimed service connection for depression as secondary to service-connected migraine headaches.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim. Id. at 313.  Therefore, the Board finds that the issue concerning entitlement to service connection for an acquired psychiatric condition to include depression secondary to service-connected migraine headaches and due to personal trauma, to include military sexual trauma is properly characterized as shown on the title page of this decision.

In response to the Veteran's request for a hearing before the Board, the RO scheduled her for a travel board hearing in January 2017.  In a December 2016 Report of General Information telephone contact, the Veteran stated she would not be attending the travel board hearing.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The issues of entitlement to service connection for psychiatric disability and entitlement to compensation pursuant to 38 U.S.C. § 1151 for psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 Board decision determined that new and material evidence had not been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder to include depression and PTSD secondary to service-connected migraine headaches and due to personal trauma, to include military sexual trauma.  

2.  The additional evidence submitted since the April 2008 Board decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for depression and PTSD secondary to service-connected migraine headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence to reopen a claim of service connection for depression and PTSD secondary to service-connected migraine headaches and due to personal trauma, to include military sexual trauma has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, VA's duty to notify was satisfied by letters dated in March and May 2009.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran an examination of her acquired psychiatric disorder in October 2009 with an addendum opinion in December 2009.  The adequacy of this VA opinion and addendum will be discussed below.  

New and Material Evidence

Service connection for psychiatric disability was initially denied in a July 2000 rating decision, on the basis that there was no objective evidence of a chronic acquired psychiatric condition during active military service.  She was notified of the denial by letter dated August 1, 2000.  The Veteran did not timely appeal the July 2000 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

The Veteran filed an application to reopen her claim of service connection for psychiatric disability in July 2002.  A December 2002 rating decision denied the claim to reopen because no new and material evidence was received.  The Veteran timely appealed the December 2002 rating decision.  An April 2008 Board decision denied reopening the claim because no new and material evidence was received.  

Service connection for an acquired psychiatric condition to include depression may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that new and material evidence has been submitted since the last final decision in April 2008 in the form of an October 2009 VA examination with an addendum dated December 2009.  The October 2009 mental disorders examination is new in that it was not of record at the time of the previous denial, and it is material in that it speaks directly to the Veteran's claim of service connection for an acquired psychiatric condition.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for an acquired psychiatric condition to include depression is reopened.  To that extent only, the claim is allowed.  The reopened claim is remanded herein for further development, as noted below.




ORDER

New and material evidence having been received, the Veteran's claim for service connection for psychiatric disability is reopened; the claim is allowed to this extent only.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At the outset, the Board notes that on November 26, 2014, the AOJ requested Social Security records for the Veteran.  To date there is no evidence that those records were ever received or associated with the claims file.  

Service connection for an acquired psychiatric condition to include depression secondary to service-connected migraine headaches and due to personal trauma, to include military sexual trauma

As for the claim for service connection for a psychiatric condition to include secondary to service-connected migraine headaches, the Veteran was afforded a VA examination in October 2009.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood and cannabis abuse, continuous.  The examiner opined that the Veteran's adjustment disorder with depressed mood was less likely as not directly related to her service-connected migraine headaches.  The rationale provided was that the Veteran reported that her dysphoria was generally related to her lifestyle which consisted of working long hours, caring for her daughter, having a limited social life, and not being in an intimate relationship for several years.  There was no opinion provided on whether the Veteran's service-connected migraine headaches aggravated any acquired psychiatric condition.  In a December 2009 addendum opinion, the examiner stated the Veteran's adjustment disorder with depressed mood diagnosed at the October 2009 VA examination was considered chronic as it had persisted for longer than 6 months, but that her current adjustment related issues did not bear any relationship to the Veteran's prior military service or the in-service issues that were a concern when she was diagnosed with an adjustment disorder in service after taking an excessive amount of Benadryl.  The examiner again stated it was less likely than not that the Veteran's chronic adjustment disorder was incurred during, or caused by injury, disease, or events during service, as the Veteran's dysphoria was generally related to her current lifestyle which included a limited social life and not having a relationship with a member of the opposite sex for several years.

Unfortunately, the Board finds the October 2009 VA opinion inadequate.  The examiner only discussed whether the Veteran's service-connected migraine headaches caused her psychiatric condition, but did not address whether the headaches aggravated the psychiatric disability.  Additionally, the Veteran has diagnoses of depression (January 2000 VA examination) and chronic adjustment disorder with depressed mood, however, the examiner only discussed causation as it relates to adjustment disorder.  Therefore, the Board finds that a new VA examination is warranted.

In regards to the claim for service connection for an acquired psychiatric condition to include depression due to personal trauma, including military sexual trauma, the Veteran has not had a VA examination to ascertain whether the Veteran has an acquired psychiatric condition that is related to adequate stressors or incidents in service.  

The evidence reflects that the Veteran has a currently diagnosed acquired psychiatric disorder to include depression and chronic adjustment disorder with depressed mood.  The Veteran contends that service connection is warranted for an acquired psychiatric disorder based on in-service incidents.  Specifically, the Veteran reports being a victim of military sexual assault and domestic violence while on active duty.  During a May 2009 VARO hearing, the Veteran testified that she was in the room of a male military member and after a brief period of kissing they discussed having sexual intercourse.  The Veteran asked him if he had a condom, to which he replied he did but instead of getting the condom he physically grabbed her arms and held them over her head.  The Veteran asked him to stop, even threatening to report him, however he ignored her requests for him to stop and forced himself on her sexually.  She testified that another male, who appeared drunk, walked in the room and physically restrained her as well, but it was unclear whether or not he also sexually assaulted her.  Both males then left the room, she gathered her clothing, got dressed and called a female friend to come and get her.  The Veteran reported that she only told that female friend and her ex-fiancé what had happened.  She said after that incident she wasn't the same.  She stated before the sexual assault she was a happy person, who loved life, was athletic, and described herself as having a bubbly personality, but after the assault she was just 'floating' through life, never going anywhere, and in a bad place mentally but was able to continue doing well academically at Air Traffic Control school.  

The Veteran also testified about a domestic violence incident that occurred with K. N., a man with whom she had been living.  She stated she walked in the house carrying her baby in her arms and he physically assaulted her causing her to drop the baby on the floor, pointed a gun at her, and then himself, stating he was going to kill himself.  The Veteran stated she managed to call her parents in Wisconsin, who could hear K. N. ranting and throwing things, and they called 911 on her behalf.  She reported that the police arrived and he was arrested and that she also filed a police report about the incident.  The Veteran's mother submitted a July 2009 statement attesting to being on the phone with her daughter during the domestic assault and calling the police for her daughter.  Additionally, J. C., a friend at the time of the incident, submitted a December 2009 statement stating she was called by the Veteran after the domestic assault occurred and when she arrived at the Veteran's home she saw bruises, bumps, and scratches on the Veteran's face, neck, and body.  The Veteran informed her that K. N. had been arrested and that his mother had come and removed all the furnishings from the home.  J. C. stated that after that incident the Veteran was withdrawn and depressed and their friendship tapered off.

Based on the above, there is some evidence to support the occurrence of personal assault trauma during service.  There is no evidence in the claims file however that shows an opinion was sought to determine whether the Veteran has an acquired psychiatric condition as a result of the personal trauma she experienced during her active duty service.  Accordingly, on remand, the Veteran should be afforded a VA examination.
 
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for psychiatric disability

The Veteran contends that she developed depression and/or PTSD due to inappropriate treatment at the Milwaukee VAMC during her VA examination for gynecological issues.  Specifically, the Veteran submitted a copy of a Report of Contact made after talking to a patient advocate following the incident.  The report states that the Veteran reported that 1) her primary care physician (PCP) had been argumentative, defensive, and hostile, 2) her PCP was rushed during her examination, 3) her PCP touched her during the examination in a way that made her feel uncomfortable and violated by leaning on top of her while she lay on the exam table, touching her shoulder while talking to her, and leaving her lying naked on the exam table while the PCP input information into the computer, and 4) her PCP blocked the exit when the Veteran was leaving and held her by the elbow while asking the Veteran if she would be returning for a follow-up appointment.
The Veteran asserts that she was very upset by the actions of her PCP, to the extent she was in tears during and after the examination.  At the May 2009 VARO hearing, the Veteran testified that her PCP's actions were inappropriate and caused her mental distress which continues whenever she thinks about what happened.

In pertinent part, the current version of 38 U.S.C.A. § 1151 provides that an additional disability resulting from VA hospital care, medical or surgical treatment, or examination shall be treated as if it were service-connected, where it is shown that the additional disability was the result of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA]" or an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares a Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to her condition after such treatment has stopped.  38 C.F.R. § 3.361 (b). To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that he had an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused his or her additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent. 38 C.F.R. § 3.361 (d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38  C.F.R. § 17.32 of this chapter. 38 C.F.R. § 3.361 (d)(2).

There is no evidence that VA has sought a medical opinion as to whether the Veteran has an acquired psychiatric condition to include depression and PTSD that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran at the VA hospital in January 2009.  


Accordingly, the case is REMANDED for the following action:


1.  Contact the Social Security Administrative to inquire whether the Veteran is in receipt of SSI benefits and if so, obtain a copy of any decision, and medical records considered by the Social Security Administration in making its decision for SSI disability benefits.  Any negative response should be included with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her psychiatric disability. The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached.  

The examiner is asked to provide an opinion on the following with respect to each psychiatric disorder identified:  

a) Whether it is as least as likely as not (50 percent probability or greater) that the psychiatric disorder was caused by the Veteran's service-connected migraine headache disability.  

b) Whether it is as least as likely as not that such psychiatric disorder was aggravated by the Veteran's service-connected migraine headache disability.

c)  Whether it is at least as likely as not that such psychiatric disorder is etiologically related to service.

d)  With respect to any PTSD identified, whether it is as least as likely as not that such PTSD is due to a stressor pertaining to sexual or personal assault during active service.  If the examiner determines that the Veteran has PTSD due to a stressor that is not related to sexual or personal assault during service, the examiner should identify the specific stressor or stressors on which the PTSD diagnosis is based.

e)  Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran at the VA hospital in January 2009, OR by an event not reasonably foreseeable. 

The examiner's attention is invited to the Veteran's assertions in the January 2009 Milwaukee VAMC Report of Contact and at her May 2009 VARO hearing that the Veteran developed an acquired psychiatric condition to include depression and PTSD due to negligent VA hospital care during her VA examination.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


